WARD, Circuit Judge
(dissenting). I concur in the opinion of the court, except as to the extent of the garnishee’s liability to the attaching creditor. The decree should be affirmed, because the amount due to the garnishee for charter hire to the respondent, $1,823.25, is not subject to any set-off or counterclaim in admiralty arising out of-other independent transactions. The court cites two^ common-law cases, viz., Schuler v. Israel, 120 U. S. 506, 7 Sup. Ct. 648, 30 L. Ed. 707, which holds that the garnishee may set up any defense against the attaching creditor which he can set up against the defendant; and North Chicago Rolling Mill Co. v. Ore Co., 152 U. S. 596, 14 Sup. Ct. 710, 38 L. Ed. 565, which holds that the rights of the attaching creditor do not rise above those of his debtor. Now it is perfectly well settled, as indeed the court finds, that in the admiralty set-offs and counterclaims arising out of independent transactions are unknown. Benedict on Admiralty, § 392, and cases cited. This is recognized in Supreme Court rule in admiralty 53 as to cross-libels, which restricts them to cross-demands “arising out of the same cause of action.” It follows from the cases cited by the court to the effect that the rights of the attaching creditor ajre exactly the same as, and no more and no less than, the rights of the defendant, that the garnishee cannot set up against the attaching creditor set-offs or counterclaims which he cannot set up against the respondent. Therefore the writ in this case covers the unpaid charter hire due by the garnishee to the respondent.
*887As to the two admiralty decisions cited by the court, it is to be noted that in Thebideau v. Cairns (D. C.) 171 Fed. 233, the question does not seem to have been raised; certainly Judge Hale did not discuss it. In the case of Actieselsskabet v. Munson Line 1 Judge Hough says the sole question is, how much does the garnishee owe to the respondent? The question, I think, is not this at all, but how much can the respondent recover in'a suit in admiralty against the garnishee? This sum, whatever it is, the writ of the attaching creditor covers.
NOTE.
In.the District Court of the United States for the Southern District of New York, per Hough, District Judge, in the cause entitled “Aktiesselskabet Borgestad, Owner of the Steamship Brynliild, Libelant, against Subcharter Hire Due Canadian Venezuelan Ore Company., Limited, from Munson Steamship Line, and against Canadian Venezuelan Ore Company., Limited, Mun-son Steamship Line, Garnishee,” handed down an opinion as follows:
“The history of foreign attachment in admiralty is treated in Smith v. Mien, Fed. Cas. No. 13,081. It is an adaptation of civil law, not a borrowing from common law or the custom of London. The rule that a cross-libel must rest on or grow out of the same transaction as the one sued on in original libel rests in our Supreme Court rules. See United, etc., Co. v. N. Y. & Balt. Trans. Line, 185 Fed. 386, 107 C. C. A. 442. We have extended the cross-libel rule to set-offs. Emery v. Tweedie Trading Co. (D. C.) 143 Fed. 144.
“Now this libelant wishes to treat the garnishee as though ho were a respondent pleading a set-off or counterclaim. This would he logical, if the garnishee were being sued by the libelant on a cause of action cognizáble in admiralty. But a libelant need have no cause of action at all against a garnishee. He usually has none. This case is an example of the usual condition. The sole question in garnishee proceedings is, How much docs tile garnishee owe to the respondent? IIow much is owed is to be ascertained according to general rules of law; if conflict arises, civil law.
"The garnishee’s exceptions are without merit. He has been allowed his real damage. All exceptions overruled. The correction in figures agreed on has been physically affixed to the commissioner’s report.”

 See note at end of case.